Per Curiam.
This is a civil action in tort involving a motor vehicle collision at a street intersection in Chapel Hill. The jury answered the issues of negligence and contributory negligence in the affirmative, and from judgment in favor of the defendant, the plaintiff appeals.
The plaintiff’s assignments of error have been examined with care. They involve only the application of established principles of law which need no further elaboration or discussion. Prejudicial error has not been made to appear. The trial and judgment will be upheld.
No error.